ORDER

Opal Oldham was charged by information with sodomy, § 566.060.2, RSMo 1986. She was charged with acting in concert with her husband in abusing her daughter, who was less than fourteen years old. She appeals from her conviction, after jury trial for which she was sentenced to eight years imprisonment. The defendant contends that: (1) the evidence was insufficient as a matter of law to sustain the conviction; (2) the trial court erred in allowing the prosecutor to mention other instances of abuse in the opening statement because this was evidence of other crimes and, as such, was improper; (8) the trial court erred in permitting improper questioning of a character witness. The judgment of the trial court is affirmed. Rule 30.25(b).